DECISION OF DISMISSAL
This matter is before the court on Defendant's motion for dismissal, included in its Answers filed in the above-captioned cases. Defendant asserts in each case that the requested reduction in the real market value (RMV) of the land will not reduce the taxes on the property and, as a result, Plaintiffs are not aggrieved.
The court addressed the dismissal request with the parties at a hearing held by telephone August 31, 2009. Linda Quinn appeared for Plaintiffs. Geoff Tracy appeared for Defendant. After considerable discussion about the importance of accurate assessments and the impacts on property owners in matters unrelated to taxes, the court advised the parties that it was granting the dismissal requests.
Additionally, because both appeals involve the same parties, the same request for relief, and the same legal issue, the court is consolidating the two appeals and issuing a single decision.
                           I. STATEMENT OF FACTS
There are two properties under appeal, identified as Accounts 001358 and 400846. Plaintiffs have requested a reduction in the land RMV for each property of $30,000 for the 2008-09 tax year. That request was denied by the local county board of property tax appeals. Plaintiffs timely appealed to this court. Defendant moved for dismissal, asserting that a $30,000 *Page 2 
land RMV reduction would not reduce the taxes on the property and that Plaintiffs were therefore not aggrieved.
                                II. ANALYSIS
ORS 305.2751 requires a taxpayer to be aggrieved when appealing to the Magistrate Division of the Oregon Tax Court. This court has interpreted that to mean that the requested reduction in value, if granted, would reduce the property taxes. Paris v. Dept. of Rev., TC 4831, WL 4801342 (Order Nov 5, 2008), Sherman v. Dept. of Rev., 17 OTR 322
(2004), Kaady v. Dept. of Rev., 15 OTR 124, 125 (2000), Parks WestsacL.L.C. v. Dept. of Rev., 15 OTR 50, 52 (1999), Oden-Orr v. MultnomahCounty Assessor, TC-MD No 070295C, WL 1745220 *1 (2007); Frank v.Washington County Assessor, TC-MD No 050170E, WL 1432482 *1 (2005).
The parties in this case agree that the $30,000 requested reduction in the RMV of the land will have no impact on property taxes. Accordingly, Plaintiffs are not aggrieved.
                              III. CONCLUSION
The court concludes that, because the requested reduction in RMV for Accounts 001358 and 400846, for tax year 2008-09, would not produce a corresponding reduction in property taxes for either of those accounts, Plaintiffs are not aggrieved. As a result, Plaintiffs lack standing and the court lacks jurisdiction to consider the appeal. Now, therefore, *Page 3
IT IS THE DECISION OF THIS COURT that Defendant's motion to dismiss Plaintiffs' appeals is granted.
Dated this ___ day of September 2009.
If you want to appeal this Decision, file a Complaint in the RegularDivision of the Oregon Tax Court, by mailing to: 1163 State Street,Salem, OR 97301-2563; or by hand delivery to: Fourth Floor, 1241 StateStreet, Salem, OR.
Your Complaint must be submitted within 60 days after the date of theDecision or this Decision becomes final and cannot be changed.
This document was signed by Magistrate Dan Robinson on September 17,2009. The Court filed and entered this document on September 17, 2009.
1 All references to the Oregon Revised Statutes (ORS) are to 2007.